Name: Commission Regulation (EEC) No 924/91 of 12 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/28 Official Journal of the European Communities 13 . 4 . 91 COMMISSION REGULATION (EEC) No 924/91 of 12 April 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 830/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ('), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 (7), as last amended by Regulation (EEC) No 873/91 ("); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 13 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 13 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . O OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 87, 8 . 4. 1991 , p. 51 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . I7) OJ No L 81 , 28 . 3 . 1991 , p. 62. 8) OJ No L 89, 10 . 4. 1991 , p. 16. 0 OJ No L 266, 28 . 9 . 1983 , p. 1 . 13 . 4. 91 Official Journal of the European Communities No L 92/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period \ 4 5 6 7 (') 8 (') 9 (&lt;) 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 9,966 10,306 10,306  Portugal 26,390 26,343 26,372 16,936 17,276 17,276  Other Member States 19,420 19,373 19,402 9,966 10,306 10,306 2. Final aids : \ I I Seed harvested and processed in : \ I 1  Federal Republic of Germany (DM) 45,72 45,61 45,68 23,46 24,26 24,26  Netherlands (Fl) 51,51 51,39 51,46 26,44 27,34 27,34  BLEU (Bfrs/Lfrs) 942,96 940,68 942,09 483,91 500,42 500,42  France (FF) 153,33 152,96 153,19 78,69 81,37 81,37  Denmark (Dkr) 174,39 173,97 174,23 89,49 92,55 92,55  Ireland ( £ Irl) 17,066 17,025 17,050 8,758 9,057 9,050  United Kingdom ( £) 14,936 14,895 14,918 7,507 7,777 7,754  Italy (Lit) 34 207 34 125 34 176 17 555 18 154 18 087  Greece (Dr) 3 842,68 3 808,29 3 784,90 1 494,83 1 583,36 1 472,18  Spain (Pta) 0,00 0,00 0,00 1 624,89 1 675,10 1 657,68  Portugal (Esc) 5 531,19 5 521,87 5 527,87 3 561,42 3 631,87 3 589,10 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 12,466 12,806 12,806  Portugal 28,890 28,843 28,872 19,436 19,776 19,776  Other Member States 21,920 21,873 21,902 12,466 12,806 12,806 2. Final aids : I \ | Seed harvested and processed in : I \  Federal Republic of Germany (DM) 51,60 51,49 51,56 29,35 30,15 30,15  Netherlands (Fl) 58,14 58,02 58,10 33,07 33,97 33,97  BLEU (Bfrs/Lfrs) 1 064,35 1 062,07 1 063,48 605,30 621,81 621,81  France (FF) 173,07 172,70 172,93 98,43 101,11 101,11  Denmark (Dkr) 196,84 196,42 196,68 111,94 115,00 115,00  Ireland ( £ Irl) 19,263 19,221 19,247 10,955 11,254 1.1,247  United Kingdom ( £) 16,884 16,844 16,867 9,456 9,726 9,703  Italy (Lit) 38 611 38 528 38 579 21 958 22 557 22 491  Greece (Dr) 4 399,94 4 365,55 4 342,16 2 052,09 ' 2 140,62 2 029,44  Spain (Pta) 59,27 53,70 56,97 2 007,13 2 057,34 2 039,92  Portugal (Esc) 6 052,88 6 043,56 6 049,56 4 083,11 4 153,56 4 110,79 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero ' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. No L 92/30 Official Journal of the European Communities 13 . 4 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period l 4 5 6 7 8 0 1 . Gross aids (ECU) :  Spain 29,794 30,139 29,834 29,683 23,462  Portugal 38,734 39,079 38,780 38,631 30,558  Other Member States 26,494 26,839 26,540 26,391 18,318 2 . Final aids : I \ (a) Seed harvested and processed in (2) : l  Federal Republic of Germany \ \ (DM) 62,37 63,18 62,48 62,13 43,12  Netherlands (Fl) 70,28 71,19 70,40 70,00 48,59  BLEU (Bfrs/Lfrs) 1 286,45 1 303,20 1 288,68 1 281,45 889,45  France (FF) 209,19 211,91 209,55 208,37 144,63  Denmark (Dkr) 237,91 241,01 238,33 236,99 164,49  Ireland ( £ Irl) 23,282 23,585 23,323 23,192 16,097  United Kingdom ( £) 20,447 20,717 20,480 20,362 14,007  Italy (Lit) 46 668 47 276 46 749 46 486 32 266  Greece (Dr) 5 413,14 5 477,42 5 369,67 5 296,17 3 326,75  Portugal (Esc) 8 106,25 8 178,14 8 116,26 8 082,12 6 404,17 (b) Seed harvested in Spain and \ \ \ processed : \ \  in Spain (Pta) 4 640,40 4 692,86 4 647,15 4 619,61 3 691,24  in another Member State (Pta) 4 699,35 4 751,78 4 706,91 ' 4 679,91 3 762,55 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,059700 2,057680 2,056090 2,054660 2,054660 2,051220 Fl 2,321670 2,319710 2,317920 2,316440 2,316440 2,311960 Bfrs/Lfrs 42,401200 42,369700 42,332600 42,311699 42,311699 42,224700 FF 6,975840 6,971240 6,966290 6,961630 6,96 1630 6,949710 Dkr 7,911160 7,908550 7,905980 7,904340 7,904340 7,896940 £Irl 0,771199 0,771483 0,772305 0,772816 0,772816 0,775350 £ 0,691591 0,692803 0,693866 0,694639 0,694639 0,696099 Lit 1 530,63 1 532,49 1 534,27 1 535,76 1 535,76 1 541,30 Dr 224,28000 226,35800 228,38100 230,63300 230,63300 236,50400 Esc 180,70200 180,96300 181,27700 181,80900 181,80900 183,85000 Pta 127,43200 127,80000 128,11500 128,39200 128,39200 129,15400